Citation Nr: 0916449	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection and awarded a 
noncompensable rating for bilateral hearing loss.  In March 
2009, the Veteran testified before the Board at a hearing 
held at the RO.  The appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's 
most recent VA audiological examination was in August 2005 
and his testimony indicates that his disability may have 
worsened.  In addition, while the examiner provided 
audiometric findings in the August 2005 report, the examiner 
failed to comment on the functional effects caused by the 
Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007)  Given the above, the Board finds that 
further VA examination of the Veteran is required prior to 
adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiological examination 
to determine the current nature and 
severity of the Veteran's service-
connected bilateral hearing loss.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  All 
indicated studies should be performed.  
The examiner should also fully describe 
the functional effects caused by the 
Veteran's hearing loss.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow applicable 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

